DETAILED ACTION
This office action is in response to communication filed on April 22, 2021.

Examiner’s Note
The examiner notes that the applicant’s response has a typo in the header. The application number is 16/081530 not 16/087530.

Response to Amendment
Amendments filed on April 22, 2021 have been entered.
Claims 1-5, 8-12 and 14-21 have been amended.
Claim 13 remains cancelled.
Claims 1-12 and 14-21 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 7), filed on 04/22/2021, with respect to the objections to claims 1-5, 8-12 and 14-21 have been fully considered. In view of the amendments, the objections have been withdrawn.   

Applicant’s arguments, see Remarks (p. 7-8), filed on 04/22/2021, with respect to the rejection of claims 1-12 and 14-15 under 35 U.S.C. 101 have been fully considered. In view of the amendments, the rejection has been withdrawn.   
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 14 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determining flow velocity of a fluid flowing inside a cavity), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 15 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determining flow velocity of a fluid flowing inside a cavity), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-12 and 16-21, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims

Applicant’s arguments, see Remarks (p. 8-10), filed on 01/20/2021, with respect to the rejection of claims 1, 12 and 14-15 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered.  In view of the amendments, the rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Damron (Reg. No. 74534), applicant’s representative, on 05/05/2021 and a follow-up call on 05/06/2021.
The application has been amended as follows: 

Regarding claim 1:  
Claim language “a computer-readable storage medium storing computer-readable instructions …” is replaced by “a non-transitory computer-readable storage medium storing computer-readable instructions …” 

Regarding claim 2:  
Claim language is replaced by “The computing device according to claim 1, wherein the operand in the derivative term of the equation is in [[a]] the space derivative term of the equation, and the derivative of the thickness of the cavity is [[a]] the space derivative of the thickness”.

Regarding claim 3:  
Claim language is replaced by “The computing device according to claim 1, wherein the operand in the derivative term of the equation is in [[a]] the time derivative term of the equation, and the derivative of the thickness of the cavity is [[a]] the time derivative of the thickness”.

Regarding claim 16:  
Claim language is replaced by “The information processing method according to claim 14, wherein the operand in the derivative term of the equation is in [[a]] the space derivative term of the equation, and the derivative of the thickness of the cavity is [[a]] the space derivative of the thickness”.

Regarding claim 18:  
Claim language is replaced by “The information processing method according to claim 14, wherein the operand in the derivative term of the equation is in [[a]] the time derivative term of the equation, and the derivative of the thickness of the cavity is [[a]] the time derivative of the thickness”.

Regarding claim 19:  
Claim language is replaced by “The computer program product according to claim 15, wherein the operand in the derivative term of the equation is in [[a]] the space derivative , and the derivative of the thickness of the cavity is [[a]] the space derivative of the thickness”.

Regarding claim 21:  
Claim language is replaced by “The computer program product according to claim 15, wherein the operand in the derivative term of the equation is in [[a]] the time derivative term of the equation, and the derivative of the thickness of the cavity is [[a]] the time derivative of the thickness”.

Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1.
Nakano (JP 3641882 B2, see attached translation) discloses:
A computing device (Fig. 1, [0034]: an analysis apparatus includes computer components) comprising: 
a processor (Fig. 1, item 101 – CPU, [0034]: computer includes a central processing unit (CPU)); and 
a computer-readable storage medium (Fig. 1, items 101 and 102 – “ROM/RAM” and “auxiliary storage device”) storing computer-readable instructions ([0034]: computer analyzes data, which implies using instructions stored in a memory of the computer (see also [0057])) which, when executed by the processor, cause the processor to execute a a fluid flow process analysis apparatus is provided to perform analysis of a fluid flowing through a cavity), the method comprising: 
dividing a cavity in which a fluid flows into a plurality of infinitesimal elements (Fig. 2, step 2, [0098]: cavity is divided into three-dimensional microelements to construct a three-dimensional model of the cavity (see also [0036], [0078], [0094])); 
adjusting an equation expressing a conservation law of a physical quantity related to the fluid on a basis of a distribution of a thickness of the cavity (Fig. 2, steps 3-4; [0019], [0037]: thickness of the three-dimensional elements is set for determining flow conductance in thin and thick portions of the cavity (see [0057], [0068]-[0073]), which is used to determine the fluid pressure for calculating the fluid flow velocity (see also [0021]); these calculations being based on a general known continuous equation (see equation 1)); 
determining, based on the adjusted equation, a flow velocity for each of the plurality of infinitesimal elements ([0019], [0021]: fluid flow velocity is determined based on the obtained results); and
outputting the determined flow velocity for each of the plurality of infinitesimal elements ([0034]: the obtained analysis result is displayed on the display device).

The prior art of record, taken individually or in combination, fail to teach or suggest:
“adjusting the equation comprises addition of a term obtained by multiplying an operand in a derivative term of the equation by a derivative of the thickness of the cavity and an inverse of the thickness of the cavity, 

the derivative of the thickness of the cavity is one of a space derivative of the thickness and a time derivative of the thickness,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 14. 
Nakano (JP 3641882 B2, see attached translation) discloses:
An information processing method ([0016]: a fluid flow process analysis method is provided to perform analysis of a fluid flowing through a cavity) comprising: 
dividing, with a processor of a computing system (Fig. 1, item 101 – CPU, [0034]: computer includes a central processing unit (CPU)), a cavity in which a fluid flows into a plurality of infinitesimal elements (Fig. 2, step 2, [0098]: cavity is divided into three-dimensional elements to construct a three-dimensional model of the cavity (see also [0036], [0078], [0094])); 
adjusting, by the processor, an equation expressing a conservation law of a physical quantity related to the fluid on a basis of a distribution of a thickness of the cavity (Fig. 2, steps 3-4; [0019], [0037]: thickness of the three-dimensional elements is set for determining flow conductance in thin and thick portions of the cavity (see [0057], [0068]-[0073]), which is used to determine the fluid pressure for calculating the fluid flow velocity (see also [0021]); these calculations being based on a general known continuous equation (see equation 1)); 
fluid flow velocity is determined based on the obtained results), and
outputting the determined flow velocity for each of the plurality of infinitesimal elements ([0034]: the obtained analysis result is displayed on the display device). 

The prior art of record, taken individually or in combination, fail to teach or suggest:
“adjusting the equation comprises addition of a term obtained by multiplying an operand in a derivative term of the equation by a derivative of the thickness of the cavity and an inverse of the thickness of the cavity, 
the operand in the derivative term of the equation is in one of a space derivative term of the equation and a time derivative term of the equation, and 
the derivative of the thickness of the cavity is one of a space derivative of the thickness and a time derivative of the thickness,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 15. 
Nakano (JP 3641882 B2, see attached translation) discloses:
A computer program product (Fig. 1, [0016]: a fluid flow process analysis apparatus is provided to perform analysis of a fluid flowing through a cavity using a (see also [0034] and [0073])) comprising: 
computer analyzes data, which implies using instructions stored in a memory of the computer (see also [0057])), the computer-readable program code configured, when executed by a processor (Fig. 1, item 101 – CPU, [0034]: computer includes a central processing unit (CPU)), to execute a method ([0016]: a fluid flow process analysis apparatus is provided to perform analysis of a fluid flowing through a cavity), the method comprising: 
dividing a cavity in which a fluid flows into a plurality of infinitesimal elements (Fig. 2, step 2, [0098]: cavity is divided into three-dimensional elements to construct a three-dimensional model of the cavity (see also [0036], [0078], [0094])); 
adjusting an equation expressing a conservation law of a physical quantity related to the fluid on a basis of a distribution of a thickness of the cavity (Fig. 2, steps 3-4; [0019], [0037]: thickness of the three-dimensional elements is set for determining flow conductance in thin and thick portions of the cavity (see [0057], [0068]-[0073]), which is used to determine the fluid pressure for calculating the fluid flow velocity (see also [0021]); these calculations being based on a general known continuous equation (see equation 1)); 
determining, based on the adjusted equation, a flow velocity for each of the plurality of infinitesimal elements ([0019], [0021]: fluid flow velocity is determined based on the obtained results), and
outputting the determined flow velocity for each of the plurality of infinitesimal elements ([0034]: the obtained analysis result is displayed on the display device). 

The prior art of record, taken individually or in combination, fail to teach or suggest:
“adjusting the equation comprises addition of a term obtained by multiplying an operand in a derivative term of the equation by a derivative of the thickness of the cavity and an inverse of the thickness of the cavity, 
the operand in the derivative term of the equation is in one of a space derivative term of the equation and a time derivative term of the equation, and 
the derivative of the thickness of the cavity is one of a space derivative of the thickness and a time derivative of the thickness,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857